In a proceeding pursuant to CPLR article 78 to review a determination of respondent Scribner, after a hearing, which discontinued petitioner’s services as a probationary teacher, the appeal is from a judgment of the Supreme Court, Kings County, dated January 31, 1974, which denied her application. Judgment reversed, on the law, without costs, and matter remanded to the Chancellor of the Board of Education of the City of New York for further proceedings pursuant to section 105a of the by-laws of respondent Board of Education of the City of New York (see Matter of Ambrose v Community School Board No. 30, 48 AD2d 654). Hopkins, Acting. P. J., Cohalan, Brennan and Shapiro, JJ., concur; Munder, J., dissents and votes to affirm the judgment, with the following memorandum: Petitioner knowingly and voluntarily waived any defect in the notice given to her pursuant to section 105a of the by-laws of the respondent Board of Education of the City of New York and any right to cross-examine witnesses at the meeting (see my dissent in Matter of Parris v Board of Educ. of City of N. Y., 48 AD2d 835, and Matter of Kindman v Community School Board No. 19, Kings, 48 AD2d 834).